F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                APR 22 2005
                         FOR THE TENTH CIRCUIT
                                                            PATRICK FISHER
                                                                     Clerk


KAY SIEVERDING; DAVID
SIEVERDING; ED SIEVERDING;
TOM SIEVERDING,


            Plaintiffs-Appellants,

                                         Nos. 04-1108, 04-1143, 04-1152
v.                                        (D.C. No. 02-N-1950 (OES))
                                                   (D. Colo.)
COLORADO BAR ASSOCIATION,
and their insurance company (true
name unknown); CITY OF
STEAMBOAT SPRINGS, CO, a
municipality; AMERICAN BAR
ASSOCIATION, and their insurance
company (true name unknown);
JANE BENNETT, private citizen
acting in conspiracy with City policy
makers; KEVIN BENNETT,
individually and in capacity as City
council member; KEN BRENNER,
individually and in capacity as a City
council member; DAVID
BROUGHAM, individually and in
capacity as apparent City insurance
agent (for CIRSA); CIRSA, insurance
for the City; INSURANCE AGENT,
other than Brougham, and decision
makers for CIRSA (true name
unknown); KATHY CONNELL,
individually and as employed as City
council member; DAVIS, GRAHAM
& STUBBS, LLC; JAMES
ENGLEKEN, individually and in
capacity as City council member;
ART FIEBING, individually and as
employed as City assistant chief of
police; SANDY FIEBING,
individually and as the City code
enforcement officer; DANIEL
FOOTE, individually and in capacity
as assistant City attorney; JAMES
GARRECHT, in capacity as district
court judge (for injunctive relief only
since he is immune from suit for
damages); J. D. HAYS, individually
and in capacity as City director of
public safety; HALL & EVANS,
LLC, and their insurance; JAMES
“SANDY” HORNER, individually
and as attorney working for Klauzer
& Tremaine and his insurance
company; PAUL HUGHES,
individually and in capacity and City
manager; KLAUZER & TREMAINE,
a law firm, and insurance (true name
unknown); RANDALL KLAUZER,
individually and in capacity as an
attorney and his insurance company;
CHARLES LANCE, individually and
in capacity as former district attorney
and his insurance; ANTHONY
LETTUNICH, individually and in
capacity as City attorney and his
insurance; PAUL R. MCLIMANS,
individually and in capacity as a
district attorney and his insurance
company; WENDIE
SCHULENBURG, (a.k.a. Rooney),
individually and in capacity as City
planning services director and her
insurance; MELINDA SHERMAN,
former assistant City attorney,
individually, and in capacity, and

                                          -2-
their insurance; KERRY ST. JAMES,
individually and in capacity as deputy
or assistant district attorney and his
insurance; JAMES B.F. OLIPHANT,
Bennett’s attorney and purchaser of
plaintiff’s home; SUZANNE
SCHLICHT, individually and in
capacity as newspaper publisher and
her insurance; STEAMBOAT PILOT
& TODAY NEWSPAPER,
(Worldwest Limited Liability
Company), and insurance (true name
unknown); ARIANTHE STETTNER,
individually and in capacity as City
council member; PAUL STRONG,
individually and in capacity as City
council member and his insurance
company; RICHARD TREMAINE,
individually and in capacity as an
attorney and his insurance company;
JAMES WEBER, individually and in
capacity as City public works director
and his insurance company;
P. ELIZABETH WITTEMYER,
individually and in capacity as deputy
district attorney and her insurance,
            Defendants-Appellees.




                          ORDER AND JUDGMENT            *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -3-
Before TACHA, HENRY , and O’BRIEN , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.

       Plaintiffs-appellants, formerly residents of Steamboat Springs, Colorado,

appeal from the dismissal of their suit, which purported to state claims against

numerous defendants who allegedly violated appellants’ legal rights with regard

to zoning decisions that affected appellants and their former neighbors. Although

appellants filed three separate appeals, all of them challenge the same final

judgment entered by the district court on March 19, 2004.

       We have reviewed the voluminous district court record. In our view, the

magistrate judge performed a Herculean feat in his sixty-one page

recommendation filed on October 14, 2003. He made as much sense as possible

of appellants’ numerous complaints and amended complaints, and cogently

explained: (1) why they had no valid claim and their suit should be dismissed

with prejudice; (2) why they should be required to pay defendants’ costs and fees

since January 30, 2003; and (3) why they should be enjoined from commencing

further litigation regarding these events without first obtaining counsel. The

                                         -4-
district court reviewed the record de novo, and adopted the magistrate judge’s

recommendation in full.

      Appellants’ “arguments” on appeal are incomprehensible. Based on our

review of the district court record, we AFFIRM, as we find no fault with the

magistrate judge’s analysis, as adopted by the district court. We observe that

appellants did not assert error with the imposition of filing restrictions and,

therefore, this court will enforce those restrictions.

      Appellees’ motion to consolidate the appeals is granted. Appellants’

motion to file a substitute reply brief is denied. Appellants’ other outstanding

motions–including appellants’ motion filed on April 13, 2005, asking this court to

invite the Department of Justice to investigate the magistrate judge, the district

court, and defense counsel–are denied as moot or as frivolous and meritless.



                                                         Entered for the Court



                                                         Terrence L. O’Brien
                                                         Circuit Judge




                                          -5-